08/10/2021


          IN THE SUPREME COURT OF THE STATE OF MONTANA                                 A
                                                                                           Case Number: PR 06-0422
                                                                           L       .
                                       PR 06-0422
                                                                           AUG 1 0 2021
                                                                       B()NNE: nGrc.:nnvvooct
                                                                     Clerk of Suorerna Court
                                                                        Statt4 nr Mnntana
 IN THE MATTER OF THE PETITION OF
                                                                    ORDER
 MARK BUCKNER PULLIN


       Mark Buckner Pullin has petitioned the Court to waive the three-year test
requirement for the Multistate Professional Responsibility Examination (MPRE) for
purposes ofPullin's application for admission by motion to the State Bar of Montana. By
rule, applicants for admission by motion must provide evidence of the requisite score on
an MPRE taken "within three years preceding the date of the application for admission."
Rule IV.A.3, Rules of Admission.
      Pullin passed the MPRE in 1985 when seeking admission to the practice of law in
California. Pullin was admitted to the California State Bar. The petition states that Pullin
has practiced since 1985 and that "he has never been the subject of any ethical or
disciplinary inquiry by the military, the State of California, or any of Petitioner's
employers." Good cause appearing,
      IT IS HEREBY ORDERED that the petition of Mark Buckner Pullin to waive the
three-year test requirement for the MPRE for purposes of Pullin's current application for
admission by motion to the State Bar of Montana is GRANTED.
      The Clerk shall mail a copy of this order to Petitioner and to the Administrator of
the Board of Bar Exami rs at the State Bar of Montana.
      DATED this 1 6 day of August, 2021.




                                                           Chief Justice
).• JI•1L